Title: From James Madison to Thomas Todd, 13 August 1820
From: Madison, James
To: Todd, Thomas


                
                    My dear Sir
                    Montpellier Aug. 13. 1820
                
                I have just been favored with yours of July 26: & thank you much for your kind attention to the subject of the Legislative Journals of Virga. The copy borrowed from Mr. Littell to whom you will be so good as to make my acknowlegements, shall be carefully preserved & returned; as shall be your fragment for 1788; if desired. I have myself a part of the Journal for 1777 viz from May 5. to May 22. All my efforts here to obtain copies of these documents have failed, such is the rate at which they perish. I inclose a list of the copies I possess, the remains of the compleat setts I once had. I should be glad, as opportunities occur, without too much trouble or expence, to fill up the chasms; I should be particularly so to get the Journals of the H. of D. or even of the Senate for 1784-5-6-7. But I do not say so, without a protest agst. your doing more in the case than merely availing yourself of any casual opportunity.
                I am sorry I have no recollections that throw light on the question stated by Mr. Littell; nor have I probably any printed sources of information not within his own reach. Could any “official act of the B. Govt.” alter the boundaries of a County fixed by a Statute of the Colony?
                After a severe & threatening drought, fine rains have given us flattering prospects in our fields of Corn & Tobo. Our Wheat Crops came in before the drought had much affected them, and were on the whole good. Indeed we learn from all quarters that the year will be uncommonly productive.

The Markets however are such that the farmers will not be relieved from their difficulties by the supplies they have for them. The planters are a little better off, the demand & price of Tobo. being somewhat more favorable. Should the present season continue to be good, the growing crop may reduce them to a level with their farming brethren.
                Mrs. M. wrote two days ago to Mrs. Todd. I have therefore nothing to add but assurances on my part of the sincerest affection to her & yourself; and the expectation we indulge, notwithstanding all discouragements, of being able to embrace you both in the course of the Autumn. Truly & respectfully yours
                
                    James Madison
                
            